Citation Nr: 9927455	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  92-10 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Whether the veteran has perfected a timely appeal 
concerning issues of whether new and material evidence had 
been submitted to reopen claims of service connection for 
right and left knee disorders and a heart disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for glaucoma.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to June 1966 
and September 1966 to January 1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision of the 
RO which denied service connection for PTSD.  In November 
1993, the Board remanded the case for additional development.  

In an August 1994 rating decision, the RO determined that new 
and material evidence had not been received to reopen claims 
of service connection for right knee, left knee and heart 
disorders.  Notices of the rating decision were sent to an 
incorrect address and were returned to the RO as undelivered.  
Testimony of the veteran at a Board hearing in May 1995 was 
accepted as a timely Notice of Disagreement.  At his hearing, 
the veteran also raised the claim of service connection for 
glaucoma.  

In August 1995, the Board remanded the case again.  The RO 
was instructed to further develop the PTSD claim and issue a 
Statement of the Case regarding the right knee, left knee and 
heart claims.  The issue of service connection for glaucoma 
was referred to the RO for appropriate action.  

In January 1996, the RO issued the Statement of the Case 
regarding the right knee, left knee and heart claims.  A VA 
Form 9 was received from the veteran in August 1996.  

In July 1997, the RO denied service connection for glaucoma.  
The veteran perfected a timely appeal of that issue.  In 
January 1998, the RO issued a Supplemental Statement of the 
Case addressing the issue of whether the appeals of the right 
knee, left knee and heart claims were timely.  

In August 1998, the veteran testified at a hearing at the 
Board.  At the hearing, the veteran raised the issues of 
service connection for residuals of an injury to both hands, 
to include arthritis, and tuberculosis.  Those issues are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  In December 1977, the Board denied claims of service 
connection for disabilities of the knees and heart.

3.  In August 1994, the RO found that new and material 
evidence had not been submitted to reopen claims of service 
connection for right knee, left knee and heart disorders.

4.  A Notice of Disagreement concerning the August 1994 
decision was accepted in May 1995.  

5.  In January 1996, the RO issued a Statement of the Case 
concerning the issues involving the heart and knees; the 
veteran was advised that he had 60 days to return a 
Substantive Appeal.

6.  A VA Form 9 was received by the RO in August 1996.  

7.  The veteran's diagnosis of PTSD is unsubstantiated by any 
verified stressor.

8.  No competent evidence has been submitted to justify a 
belief by a fair and impartial individual that the veteran's 
claim for service connection for glaucoma is plausible.


CONCLUSIONS OF LAW

1.  A timely and adequate substantive appeal was not filed 
with respect to an August 1994 rating decision that found new 
and material evidence had not been submitted to reopen claims 
of service connection for disabilities of the knees and 
heart.  38 U.S.C.A. §§ 7104(a), 7105(a)(d) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 19.30, 20.3, 20.200, 20.202, 20.302(b), 
20.303 (1998).

2.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for glaucoma.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of appeals

The threshold question for the Board is whether the veteran 
filed a timely and adequate substantive appeal with respect 
to his bilateral knee and heart claims.  In this regard, when 
a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of the notice of the result 
of the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a).  If a Notice of Disagreement is filed 
within the one-year period, the RO must issue a Statement of 
the Case to the veteran at the latest address of record.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 19.30. 

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§§ 20.302(b), 20.303.  If the claimant fails to file a 
Substantive Appeal in a timely manner, "he is statutorily 
barred from appealing the RO decision."  Roy v. Brown, 5 
Vet. App. 554, 556 (1993).  See also YT v. Brown, 9 Vet. App. 
195, 198-99 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 
(1992).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

To be considered adequate, the appeal must set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination or determinations being appealed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.202; see Archbold v. 
Brown, 9 Vet. App. 124, 132 (1996).  The Board may dismiss 
any appeal which fails to allege specific errors of fact or 
law in the determination or determinations being appealed.  
Id.

In March 1992, the veteran notified the RO that he had a new 
address-[redacted].  In 
September 1992, the RO received correspondence from a Member 
of Congress inquiring about the veteran's claim.  Attached to 
the letter was an authorization signed by the veteran showing 
a mailing address of [redacted].  
This address was used by the VA in subsequent correspondence. 

In November 1993 and February 1994, the RO responded to two 
additional Members of Congress who had submitted 
correspondence showing the veteran's address as [redacted].  In a January 1994 
statement, however, the veteran noted that his address was 
[redacted].  Again, May and 
June 1994 VA examination reports show the veteran's [redacted] 
 address.  

In August 1994, the RO determined that new and material 
evidence had not been received to reopen claims of service 
connection for right knee, left knee and heart disorders.  
Notices of the rating decision were sent to  [redacted] 
and were returned to the RO as 
undelivered.  

Attached to a November 1994 correspondence from U.S. Senator 
J. Bennett Johnston was an authorization signed by the 
veteran showing an address of [redacted].  
Attached to a November 1994 correspondence from U.S. 
Representative William J. Jefferson was an authorization 
signed by the veteran showing an address of [redacted] 

In a statement signed by the veteran in December 1994, the 
veteran requested a hearing at the Board.  He reported his 
address as [redacted].  In a 
March 1995 letter, the Board advised the veteran of the date, 
time and place of the hearing.  The letter was sent to the 
[redacted] address.  

In May 1995, the veteran testified at a hearing at the Board.  
The veteran's testimony was accepted as a timely Notice of 
Disagreement, as the notice of the August 1994 rating 
decision had been sent to an incorrect address-in Kenner, 
Louisiana.  

In September 1995, the RO sent a letter to the veteran at the 
[redacted]  address.  The RO requested that the veteran 
provide an itemized account of each claimed stressor for 
PTSD.  The veteran was sent a PTSD questionnaire and a blank 
VA Form 21-4138 (Statement in Support of Claim).  In November 
1995, the veteran responded to the letter and returned the 
completed PTSD questionnaire.  In the address box on the VA 
Form 21-4138, the veteran reported his address as 
[redacted]. 

In January 1996, the RO issued a Statement of the Case 
regarding the right knee, left knee and heart claims.  The 
Statement of the Case (SOC) was sent to [redacted].  The veteran was advised that he had 60 
days to return the enclosed VA Form 9, Appeal to the Board of 
Veterans' Appeals to complete the appeal of those issues.  

In June 1996, the veteran contacted the RO and notified them 
that his new address was [redacted].  A VA Form 9 was received from the veteran in August 
1996.  There was no reference to when or the circumstances of 
how he received the SOC and VA Form 9.

In a September 1996 letter from U.S. Representative William 
J. Jefferson, it was noted that the veteran complained that 
he did not want mail sent to the LaPlace address, as that was 
his wife's address.  It was indicated that the veteran lived 
at [redacted] and that his 
mailing address was[redacted].  

At his August 1998 Board hearing, the veteran testified that 
he had not received the January 1996 Statement of the Case 
because he was not living at the address to which it was 
mailed.  He stated that he had moved to New Orleans and that 
his wife and step daughter had remained in the house at  
[redacted] .  He alleged that he had provided the RO with 
a change of address for a post office box prior to January 
1996 but that he could not remember the date he had notified 
them.  He testified that, following a reconciliation with his 
wife, she was going to move back to the city to be with him 
and he was helping to move her belongings when he spotted the 
Statement of the Case in her garbage can.  He noted that this 
was beyond the time allotted to submit a Substantive Appeal.

The evidence demonstrates that the January 1996 Statement of 
the Case was mailed to the veteran's latest address of record 
at the time.  The veteran had provided the [redacted] 
address in January 1994.  Although correspondence were 
received from Members of Congress showing a post office box 
as the veteran's address, there is no evidence in the record 
that the veteran ever notified the RO that his mailing 
address was a post office box.  Indeed, in a December 1994 
request for a Board hearing, submitted after the 
correspondence from the Members of Congress, the veteran 
provided his [redacted] address.  

The Board finds persuasive the fact that the veteran 
responded in a timely fashion to the September 1995 PTSD 
development letter which was mailed to the [redacted]
address.  Since February 1994, the veteran had received VA 
mail from the RO at his [redacted] address.  

Furthermore, the January 1996 Statement of the Case was never 
returned as undeliverable.  Indeed, the veteran has testified 
that he found the letter in a garbage can at [redacted] 
when he was helping his wife move belongings to his 
house in New Orleans.  He stated that, after he found it, he 
submitted the VA Form 9.  The VA Form 9 was received by VA in 
August 1996 without any explanation for the delay.  
Additionally, U.S. Representative William J. Jefferson 
reported in September 1996 that the veteran's wife was still 
living at the [redacted] address.  

The Board finds that the RO appropriately sent the Statement 
of the Case to the veteran's "latest known address."  The 
veteran did not notify the RO of his change of address until 
June 1996, after the time for filing a Substantive Appeal.  
The Board notes in this regard that "[T]he duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 
1 Vet.App. 190, 193 (1991).  See also Olson v. Principi, 
3 Vet.App. 480, 483 (1992).  Furthermore, while the VA does 
have a duty to assist the veteran (appellant) in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran 
(appellant) to keep the VA apprised of his whereabouts.  If 
he does not do so, there is no burden on the VA to "turn up 
heaven and earth" to find him.  Hyson v. Brown, 5 Vet.App. 
262 (1993).  Thus, the appeals concerning the issues of 
whether new and material evidence had been submitted to 
reopen claims of service connection for right and left knee 
disorders and a heart disorder were not timely.  38 U.S.C.A. 
§ 7105(d); 38 C.F.R. §§ 20.302(b), 20.303.  

II.  PTSD

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
There is medical evidence of PTSD due to incidents described 
by the veteran, which are presumed credible for determining 
well groundedness.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

The Vietnam era is the period from February 28, 1961, to May 
7, 1975, in the case of a veteran who served in the Republic 
of Vietnam during that period, and from August 5, 1964, to 
May 7, 1975, in all other cases.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In June 1999, revised regulations concerning PTSD were 
published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 
38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  64 Fed. Reg. 32,807-32808 
(1999) (to be codified at 38 C.F.R. § 3.304 (f)); Cohen v. 
Brown, 10 Vet. App 128 (1997).

Factual background

Service records show that the veteran arrived in Vietnam on 
December 29, 1965.  He was assigned to the 161st Medical 
Detachment as a dispensary assistant.  On December 30, 1965, 
he was hospitalized at Cam Ranh Bay for evaluation of a left 
inguinal hernia.  Corrective surgery was performed, and he 
was discharged from the hospital or infirmary on January 21, 
1966.  On February 5, 1966, he was assigned to the 568th 
Medical Company as a Clearing Station Attendant.  At least 
part of the time in Vietnam, he was at Camp McDermott.  On 
June 27, 1966, the veteran's tour of duty in Vietnam ended.  
There are no awards or other evidence in the veteran's 
service records indicating that he was involved in combat.  
In addition, there is no evidence in the service medical 
records of any psychiatric disability.  

In August 1968, the veteran was hospitalized complaining of 
vertigo of unknown etiology.  During the course of his 
evaluation, a psychiatric consultation was done.  A diagnosis 
of anxiety reaction was made, and the veteran was advised to 
follow-up in the VA psychiatric clinic.  

In April 1970, the veteran was hospitalized at a VA medical 
center following a suicide attempt.  It was reported that he 
was admitted after he had ingested mercurochrome.  He 
complained of crying spells and depression.  He stated that 
he had had a painful discussion with his fiancée and aunt and 
that he felt depressed when he discovered they were lesbians.  
The diagnoses were those of suicidal attempt, chronic anxiety 
reaction and rule out schizophrenia.  Following his discharge 
from the hospital, he was seen on an outpatient basis twice 
in April 1970 for anxiety reaction.

In November 1975, a VA psychiatric examination was conducted.  
The diagnosis was schizophrenia, chronic undifferentiated 
type.  There was no attribution of the veteran's psychiatric 
manifestations to his period of service.

Records were received from the Vietnam Veterans Research 
Center dated from October 1989 to February 1990.  In October 
1989, the veteran requested help in getting medical treatment 
at the VA Medical Center for a heart condition.  It was 
reported that the veteran had spent ten months in Vietnam in 
combat and had had "all kinds of health and psychological 
problems" since service.  It was noted that the veteran did 
not have time to complete the PTSD test.  

In January 1990, the veteran filed a statement requesting a 
permanent and total rating for pension purposes.  As a 
result, in April 1990, a VA examination, which included a 
psychiatric examination, was conducted.  The veteran stated 
that he was nervous at times, heard voices, saw visions and 
had trouble sleeping.  He reported that the problems started 
in 1966.  The veteran stated that he had served in Vietnam 
for eight months as a medic and that he was seen by a 
psychiatrist in service.  The diagnosis was schizophrenia, 
undifferentiated type.  There was no attribution of the 
schizophrenia to his period of service.

In August 1990, a hearing was held before a hearing officer 
at the RO in conjunction with his pension claim.  The veteran 
offered minimal testimony regarding any psychiatric problems.  
In closing argument, however, his representative at the time 
stated that she believed that the veteran's psychiatric 
problems affected him more than he realized.  

In March 1991, another VA psychiatric examination was 
conducted.  The examiner reported that the veteran was an ex-
Marine.  The veteran stated that he was the "good luck 
charm" of his unit in the Marines in 1965 and 1966 in 
Vietnam.  He reported that he was a combat medic and told how 
he would "fill his .45 with an empty clip" for fear of 
killing someone.  He stated that, when he returned from 
Vietnam, he had a VA psychiatric hospitalization in 1966.  He 
discussed others being killed and stated that he once leapt 
over a nine-foot tall/six-foot deep fence in order to escape 
the enemy.  The examiner noted that, if the veteran's 
military experience was confirmed, it was "clear that this 
man had some evidence of PTSD in the form of psychosis 
immediately leaving his active duty in 1966."  The examiner 
also noted that the veteran had a current exacerbation of 
mild PTSD due to the Desert Storm news.  The diagnoses were 
those of schizophrenia and mild PTSD.  

In June 1991, another VA psychiatric examination was 
conducted by the March 1991 VA examiner.  Again, PTSD was 
diagnosed, but it was noted that the PTSD was moderately 
disabling.  It was reported that the veteran had nightmares, 
flashbacks, startle reactions and phobic reactions to the war 
or any news of the war.  The examiner stated that "[i]t 
seems he remembers the sights of many body bags and the 
smells which repelled him intensely when he would work at a 
field hospital or when he would drive an ambulance and had to 
carry the acutely wounded."  The veteran reported that he 
remembered an occasion when a twelve-year-old child poisoned 
some soldiers in his unit.  He stated that they killed her 
with automatic fire "such that her body was only fragments 
and bone, skin or hair or dress."  

As a result of the March and June 1991 VA psychiatric 
examinations, the veteran's representative at the time 
requested service connection for PTSD in September 1991.

VA outpatient medical records show treatment for PTSD and 
schizophrenia from January 1993 to April 1995.  
Significantly, in January 1993, the veteran reported that he 
was a medic in Vietnam.  He stated that the most striking 
memory of Vietnam involved his killing of a Korean soldier.  
He alleged that he got into a fight with a Korean officer 
while gambling.  He reported that a Korean soldier jumped to 
defend his officer and that a fight ensued.  He stated that 
he punched the individual and he fell back hitting his head.  
The veteran reported that he was on the front line off and on 
and saw combat sequelae.  He stated that he had had an 
alcohol problem but that he had had no alcohol since 1974.  
The diagnosis was PTSD.  

In May 1994, another VA psychiatric examination was 
conducted.  The veteran described numerous stressful events 
in Vietnam.  He stated that he served as a medic in Vietnam 
from 1964 to 1965 and that he was stationed in Nha Trang.  He 
reported that he observed the effect on fellow soldiers of 
drinking poisoned sodas.  He stated that a thirteen-year-old 
Vietnamese girl, familiar with the camp, provided poisoned 
sodas to the squad.  The veteran alleged that several of the 
soldiers died soon after ingesting the sodas and that others 
died later.  He noted that, when the soldiers realized what 
had happened, they fired upon the girl with automatic weapons 
until only bits of bone, flesh and cloth were left.  The 
veteran stated that, on another occasion, he killed a Korean 
soldier in a fight.  He explained that he had 

won a lot of money in a card game from a Korean officer.  The 
officer allegedly accused the veteran of cheating, and the 
veteran called him a liar.  The veteran stated that a Korean 
soldier attacked the veteran in defense of his commander.  He 
stated that he jumped on the soldier and broke his neck, 
killing him.  The veteran stated that he had had severe 
alcohol problems until 1975, when he quit drinking on his 
own.  The examiner noted that the veteran was drowsy to the 
point of falling asleep during questions and in the middle of 
a response.  The veteran explained that he was sleep 
deprived.  The examiner diagnosed schizophrenia and PTSD.  
The examiner noted that, although the veteran appeared 
coherent and his responses were consistent with his 
presentation, "his extreme drowsiness and inattentiveness 
call[ed] into question the validity of his responses and 
reported history."

In June 1994, another VA psychiatric examination was 
conducted.  When asked about stressors in Vietnam, the 
veteran reported that he had found a friend named [redacted] 
killed.  He stated that their compound was mortared and that 
everyone ran to bunkers.  He alleged that the following 
morning they found [redacted] upside down on a bed with his 
foot twisted and a mosquito net around him.  He also reported 
that, on his first day in Vietnam, he observed a thirteen-
year-old girl being shot in the air repeatedly by his men and 
that he remembered the girl's dress flying in the air.  He 
added that the little girl had given them poisoned soda which 
had killed some of the men.  He also described an incident 
during which he and others went to an island to get a 
Christmas tree.  He stated that he had no ammunition in his 
weapon and that they became pinned down under sniper fire.  
He reported that they killed the individual who had been 
firing at them.  The veteran stated that he had had an 
alcohol problem from 1968 to 1982 but that he had not had a 
drink since 1982.  The diagnoses included PTSD and 
schizophrenia.

In an August 1994 rating decision, the RO continued to deny 
service connection for PTSD.  The RO noted that the Vietnam 
Veterans Memorial Directory of Names did not include anyone 
named "[redacted]" killed during the time the veteran was in 
Vietnam.  

A hearing was held by a Member of the Board in Washington, 
D.C., in May 1995.  The veteran testified that he first 
received treatment for his psychiatric problems in the 1980s 
at the VA Medical Center in New Orleans.  He stated that he 
had served as a medic in Vietnam, initially at Cam Ranh Bay 
and then at a hospital at Nha Trang.  He noted that, while at 
Cam Ranh Bay, he went to different villages to treat the 
local people.  He described one incident in which a 
conscientious objector, apparently part of his unit, was in a 
cab during a shooting.  He stated that a bullet entered the 
cab and that the individual got down on the seat.  He alleged 
that the bullet ricocheted around inside the cab but that 
they opened the door and eventually the bullet ricocheted out 
of the door.  

In October 1995, the veteran responded to an RO letter which 
had requested specific information about his alleged 
stressors.  The veteran described an incident during which he 
and others were "on the strip" socializing.  He stated that 
they heard automatic fire and went outside to see blue tracer 
rounds lighting the sky.  He reported that they ran to their 
jeep but that the jeep was crowded.  He stated that, on the 
way back, they hit a bump and he was thrown from the jeep.  
He alleged that he was knocked out for a couple of minutes 
and that the others left him for dead.  He stated that he ran 
back across a field and that his dog tag snagged on a tree.  
He reported that he thought that the enemy had gotten him.  
He stated that he ran back and had to jump a nine foot high 
by six foot wide wire fence.  He reported that, when he 
entered the camp, he learned that the jeep had not arrived.  
He described an incident in which the camp was under mortar 
fire and "[redacted]" was killed in his bed.  He stated that 
they named the camp after [redacted] following his death.  He 
also described the alleged incident during which the 
thirteen-year-old girl poisoned thirteen soldiers.  He stated 
that it occurred just after he arrived in Vietnam, while he 
was in Saigon.  He reported that the soldiers shot her to 
death.  He noted that he could not remember the dates.  
Finally, he described the incident during which he reportedly 
killed a Korean soldier.  He stated that, after the Korean 
soldier landed on his back, the veteran jumped and landed on 
him with both knees in his chest.  

In February 1996, the RO requested verification of the 
veteran's stressors from the U.S. Army & Joint Services 
Environmental Support Group (now known as the United States 
Armed Services Center for Research of Unit Records) 
(hereinafter referred to as "USASCRUR").  In November 1996, 
the RO sent additional information to USASCRUR.  In December 
1996, USASCRUR responded by providing an extract of an 
Operational Report-Lessons Learned (OR-LL) for the 61st 
Medical Battalion, the higher headquarters of the 161st 
Medical Detachment and the 568th Medical Company.  It was 
noted that, in order to provide research concerning 
casualties, to include "[redacted]," and specific combat 
incidents, to include being pinned down by sniper fire, the 
veteran had to provide more specific information.  

In February 1997, the RO sent the veteran a letter requesting 
more specific information in order to verify the casualties, 
to include "[redacted]," and specific combat incidents, to 
include being pinned down by sniper fire.  The RO requested 
that the veteran provide the most specific date possible, the 
individual's full name, complete unit designation to the 
company level, whether killed or wounded and a brief 
description of the incident.  

The veteran responded to the RO's letter in April 1997.  He 
stated that while stationed in Nha Trang, the company name 
was changed to McDermott.  He related that [redacted] was a 
"short timer" with only one day left in Vietnam.  He 
alleged that mortar rounds exploded in [redacted]'s tent, 
turning over his bunk and killing him.  He stated that, 
later, they were under mortar attack again.  He alleged that 
one exploded in his tent, turning over his bunk, but that he 
was not there at the time.  He expressed the belief that, if 
he had been there, he would have been killed as well.  He 
noted that Vietnam had affected his memory and that, although 
he could remember faces, he could not remember the names of 
those with whom he served.  He reported that he and two 
others "crossed the Bay to Ben Hoa" to get a Christmas 
tree.  He stated that, when they got there, he came under 
sniper fire.  He reported that all three of them shot at the 
sniper and he fell.  He did not know, however, which one of 
them killed the sniper.  He noted that they left the tree but 
that they celebrated Christmas anyway.  He stated that, when 
he first arrived in Vietnam, he was in a holding company in 
Saigon.  He noted that another soldier told him about a 
thirteen-year-old girl who had sold poisoned soda to thirteen 
individuals who died after drinking it.  He alleged that, a 
few minutes later, the girl was running down the road when 
they heard someone yell for her to stop.  Then, he reported, 
machine gun fire picked her body up, cutting it into pieces.  
He stated that there was nothing left but the dress, blood 
and pieces of bone and flesh.  

The National Personnel Records Center sent morning reports 
but noted that the reports would not verify the types of 
stressors claimed.  

In August 1998, a second hearing was held before a Member of 
the Board in Washington, D.C.  The veteran testified about 
the incidents involving the alleged thirteen-year-old girl, 
Korean soldier, sniper fire when getting a Christmas tree and 
[redacted]'s death.  He stated that he could not offer any 
more specific information than what was provided to the RO.  
He noted that Vietnam had affected his memory.  

Analysis

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter known as "the Court"), citing 38 C.F.R. 
§ 3.304(f), discussed the three requisite elements for 
eligibility for service connection for PTSD:  (1) A current, 
clear medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  Cohen v. Brown, 10 Vet. App. at 138.

Regarding these elements, the Board does not dispute that 
there are clear medical diagnoses of PTSD (element 1) or that 
there is medical evidence of a causal nexus between the 
diagnosed PTSD and the claimed in-service stressor (element 
3).  It is the second element, credible supporting evidence 
that the claimed in-service stressor actually occurred, that 
is at issue.  

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their 
occurrence and that no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b).  

The veteran did not receive any awards or decorations for 
valor, combat experience or combat injuries.  The only 
alleged stressor in which the veteran indicates he was 
engaged in combat is the incident during which he allegedly 
came under sniper fire while getting a Christmas tree.  The 
Board notes that the veteran arrived in Vietnam on December 
29, 1965, and spent the first several weeks hospitalized due 
to an inguinal hernia repair.  He left Vietnam in June 1966.  
He was not in Vietnam during Christmas.  The veteran's 
testimony and statements about getting a Christmas tree and 
that they "celebrated Christmas anyway," are inherently 
incredible.  Furthermore, the veteran's story changed 
regarding this alleged incident.  At his June 1994 VA 
psychiatric examination, the veteran stated that he did not 
fire any shots, but, in April 1997, he stated that he did 
shoot at the sniper-and may have killed him.  The veteran's 
allegations in this regard are not credible.  In the absence 
of any supporting evidence and in light of the veteran's lack 
of credibility in this regard, the Board finds that the 
veteran did not engage in combat.  

Where the veteran did not serve in combat or the stressor is 
not related to combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
which corroborates the veteran's testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f); Manual M21-1, Part VI,  11.38; 
West v. Brown, 7 Vet. App. 70 (1994).  Thus, it is necessary 
to address the matter of whether there is sufficient 
corroboration of the claimed stressors to satisfy the 
stressor requirement.  

The veteran's alleged stressors have not been corroborated.  
The veteran's claimed stressors were not verified by USASCRUR 
or by any other evidence; thus, they remain uncorroborated.  
Specifically, USASCRUR was unable to verify whether a 
[redacted] was killed, and noted that anecdotal information 
such as that involving the Vietnamese girl or the Korean 
soldier would not be verifiable if a report was not made.  
When asked for more specific information to attempt to verify 
these allegations, the veteran was unable to do so.  The 
Board has already found that the veteran's allegations 
involving the Christmas tree sniper were not credible.  

The Board also notes that, when initially diagnosed as having 
PTSD in March 1991, the veteran related only the story about 
jumping over a fence to escape the enemy.  At his June 1991 
VA examination, he added the "sights of many body bags" and 
the story of the twelve-year-old Vietnamese child.  Then, 
when receiving VA outpatient treatment for PTSD in January 
1993, the veteran stated that his most striking memory was 
that of killing the Korean soldier, and he failed to mention 
the other alleged stressors-although he added that he was on 
the front line off and on.  At his June 1994 VA examination 
he added the Christmas tree incident and the death of 
[redacted] to the list of alleged stressors.  Finally, he 
testified in May 1995 about a conscientious objector in a cab 
with a bullet ricocheting around inside.

The Board would emphasize that it is not bound to accept 
either the veteran's uncorroborated account of his stressful 
experience or the opinion of VA or private health 
professionals who, relying on the history related by the 
veteran, have diagnosed the veteran as having PTSD.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

While the current evidentiary record shows that PTSD has been 
diagnosed (as have other psychiatric disorders, including 
schizophrenia), the question of whether a specific event 
reported by a veteran as a stressor is valid is a question of 
fact for the Board to decide, involving as it does factors 
which are historical.  Although health professionals may have 
accepted the veteran's account of his experiences during 
service, the VA is not required to do the same, charged as it 
is with the duty to assess the credibility and weight to be 
given to the evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Except for the veteran's uncorroborated statements, 
there is no evidence, whatsoever, that the veteran 
experienced any of the stressors he alleges, and the Board 
finds that the allegations are not credible.  In the absence 
of any evidence corroborating the veteran's alleged 
stressors, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.

To summarize, the Board acknowledges that the veteran has 
been diagnosed as suffering from PTSD due to a claimed in-
service stressor.  The Board does not question the legitimacy 
of the medical evidence-that the veteran exhibited PTSD 
symptomatology believed to be due to the claimed in-service 
stressor.  The Board finds, however, that the evidence simply 
does not support his contentions that he experienced the 
stressor on which the diagnosis was based.  There is no 
credible evidence supporting the veteran's allegations, and 
the veteran's allegations are not credible; thus, the second 
requisite element for eligibility for service connection for 
PTSD, as discussed in Cohen v. Brown, and as required by 
38 C.F.R. § 3.304(f), has not been met.  Given the foregoing 
observations, and in the absence of any verified stressor in 
substantiation of the veteran's diagnoses of PTSD, the Board 
is of the opinion that the preponderance of the evidence is 
against the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§ 1110, 1131, 5107.

III.  Glaucoma

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records are entirely negative 
for evidence of glaucoma.  His visual acuity was measured as 
20/20 in both eyes at entrance, in November 1964 and in June 
1966.  An ophthalmologic examination in May 1967 was normal, 
and he had a visual acuity of 20/20 bilaterally.

The first evidence of eye problems was in August 1989, at 
which time the veteran had a visual complaint.  He was 
referred to VA eye clinic, and, in December 1989, the 
impression was that of refractive error/presbyopia.  It was 
recommended that he wear reading glasses.

At his May 1995 hearing, the veteran stated that, at 
separation from service, his eyes were watery and his sight 
was 20/25.  He alleged that VA had recently told him that he 
had glaucoma.  

At his August 1998 hearing, the veteran again stated that he 
was discharged with 20/25 vision and that he had been 
diagnosed as having glaucoma at a VA hospital.


There is absolutely no medical evidence of an eye disorder in 
service and no medical evidence that the veteran currently 
has glaucoma.  Further, there is no evidence establishing a 
relationship between the "refractive error/presbyopia" 
diagnosed in 1989 and the veteran's period of service.  The 
Board is cognizant of the veteran's opinion that he has 
glaucoma due to service.  As a lay person, however, he is not 
shown to have the expertise to proffer medical opinions or 
diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In the absence of any medical evidence that the veteran has 
glaucoma-or any eye disorder-due to disease or injury which 
was incurred in or aggravated by service, the Board must 
conclude that the veteran has failed to meet his initial 
burden of producing evidence of a well-grounded claim of 
service connection.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA, however, may be obligated under 
38 U.S.C.A. § 5103(a) to advise a veteran of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the VA has advised the veteran of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). 

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claim that he has glaucoma due to 
service.  The RO has advised in the rating decision and 
Statement of the Case that there must be evidence of current 
glaucoma which is related to his period of service.

Consequently, the RO has met its burden under 38 U.S.C.A. 
§ 5103(a) by informing the veteran of the evidence necessary 
to complete his application for benefits.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make his claim as set forth above well grounded.

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

The appeals of the issues of whether new and material 
evidence had been submitted to reopen claims of service 
connection for right and left knee disorders and a heart 
disorder were not timely appealed.

Service connection for PTSD is denied.

Service connection for glaucoma is denied, as a well-grounded 
claim has not been presented.



			
	STEPHEN L. WILKINS	STEVEN L. COHN
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

